Citation Nr: 1528019	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  12-33 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an effective date earlier than September 6, 2010, for the award of service connection for ischemic heart disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Gibson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1971 to February 2001.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In April 2015, the Veteran had a personal hearing before the undersigned Board member.


FINDINGS OF FACT

The Veteran filed a service connection claim in October 2007, and medical records showing ischemic heart disease were received in December 2007.  A claim for service connection of ischemic heart disease is considered part of the October 2007 claim.


CONCLUSION OF LAW

The criteria for an earlier effective date of October 2007 for service connection for ischemic heart disease are met.  38 U.S.C.A. §§ 5110 , 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.400, 3.816 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks an effective date earlier than September 6, 2010, for the award of service connection for ischemic heart disease.  He argues that VA had notice of his diagnosis prior to this date.  

In general, the effective date of an award of disability compensation, in conjunction with a grant of entitlement to service connection, shall be the day following separation from active service or the date entitlement arose if the claim is received within one year of separation from service; otherwise, the effective date shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i).  

The effective dates of certain awards of service connection for covered herbicide diseases are governed pursuant to the orders of a United States district court in the class-action case arising from Nehmer v. United States Department of Veterans Affairs, No. CV-86-6160 TEH (N.D. Cal. May 17, 1991).  See 38 C.F.R. § 3.816 (2014).  The covered diseases are noted to be those found in 38 C.F.R. § 3.309(e), excepting chloracne.  38 C.F.R. § 3.816(b)(2).  Ischemic heart disease was added to the list of diseases associated with exposure to certain herbicide agents effective August 31, 2010.  See 75 Fed. Reg. 53202 (Aug. 31, 2010).  The effective date of an award of service connection for ischemic heart disease under the 38 C.F.R. § 3.309(e) is governed by the Nehmer provisions.  See id., at 53203.

Where a Nehmer class member is entitled to disability compensation for a covered herbicide disease, and the claim was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose except as otherwise provided in paragraph (c)(3) of this section, which pertains to claims filed within one year from the date of separation from service.  See 38 C.F.R. § 3.816(c)(2).

Thus, under the Nehmer effective date provisions, the Board must analyze whether a claim for ischemic heart disease was filed prior to September 2011, when he first claimed service connection for it.  In making this determination, VA training letter 10-04 provides that "if, at the time of a prior decision on any compensation claim, VA had medical evidence containing a diagnosis of a now-covered condition (e.g., IHD), then the condition is considered to have been part of the previously denied claim."

The record shows the Veteran has had earlier claims pending before VA.  In October 2007, he claimed service connection for a back disability.  In December 2007, VA received private medical records in conjunction with that claim, which included results of a stress test dated from December 2004 that show abnormal findings of a large reversible perfusion defect in the enferoposterior wall of his heart.  This is evidence of ischemic heart disease.  In accordance with VA Training Letter 10-04, ischemic heart disease is considered to have been a part of that October 2007 claim.  Accordingly, the Board finds that an effective date of October 2007 is warranted for the award of service connection.  See 38 C.F.R. § 3.816(c)(2).

Although the record reflects that the first indication of ischemic heart disease was in December 2004, "entitlement to benefits for a disability or disease does not arise with a medical diagnosis of the condition, but with the manifestation of the condition and the filing of a claim for benefits for the condition."  DeLisio v. Shinseki, 25 Vet. App. 45, 56 (2011).  Records showing ischemia were not received until December 2007, in conjunction with the development conducted for a claim received in October 2007.  There is nothing earlier in the record that can be reasonably viewed as a claim for service connection for ischemic heart disease.  There are no other earlier received medical records suggesting ischemia.


ORDER

An earlier effective date of October 2007 is granted for service connection of ischemic heart disease.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


